

BONUS AGREEMENT


THIS AGREEMENT (this “Agreement”) is entered into as of July 13, 2009 by and
between QUEST MINERALS & MINING CORP., a Utah corporation (the “Company”) and
CLEAR MOUNTAIN ASSOCIATES, LLC (the “Consultant”).


RECITALS


A.           The Consultant and the Company are parties to the certain
Consulting Agreement dated as of June 6, 2006 (the “Consulting Agreement”),
pursuant to which the Consultant provides bookkeeping, accounting, and records
maintenance services.


B.           Whereas, the Company has determined to grant to Consultant a bonus
in the form of a convertible promissory note for its services in connection with
the preparation and restatement of the Company’s financial statements for the
fiscal years ended December 31, 2008 and 2007.


AGREEMENT


NOW, THEREFORE, the parties hereto, for good and sufficient consideration the
receipt of which is hereby acknowledged, and intending to be legally bound, do
hereby agree as follows:


Section 1.           Bonus Note.           Concurrently with the execution of
this Agreement, the Company will issue and deliver to the Consultant a new
convertible promissory note (the “Note”) in the aggregate principal amount of
$200,000, the form of which is attached hereto as Exhibit A.


Section 2.           Consultant’s Representations and Warranties. To induce the
Company to enter into this Agreement, Consultant represents and warrants the
following to the Company:
 
2.1           Existence and Power. Consultant has adequate authority, power, and
legal right to enter into, execute, deliver, and perform the terms of this
Agreement and to consummate the transactions contemplated thereby.  The
Agreement, upon its execution and delivery, will constitute a valid, legal, and
binding obligation of Consultant, enforceable in accordance with its terms,
subject only to applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditor’s rights.
 
2.2           Information on Consultant.  Consultant is, and will be at the time
of any conversion of the Note, an accredited investor (as such term is defined
under the Securities Act of 1933, as amended), experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in the past and, with its
representatives, has such knowledge and experience in financial, tax, and other
business matters as to enable Consultant to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed acceptance of the
Company’s Note, which represents a speculative investment.  Consultant has the
authority and is duly and legally qualified to receive and own the Note and the
Conversion Shares (collectively, the “Securities”).  Consultant is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Receipt of Note.  Consultant has acquired the Securities as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.
 
2.4           Compliance with Securities Act.  Consultant understands and agrees
that the Securities have not been registered under the Securities Act of 1933,
as amended or any applicable state securities laws, by reason of their issuance
in a transaction that does not require registration under the Securities Act of
1933, as amended (based in part on the accuracy of the representations and
warranties of Consultant contained herein), and that such Securities must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act of 1933, as amended or any applicable state securities laws or is
exempt from such registration.
 
2.5           Legend.  The Note and the Conversion Shares shall bear the
following or similar legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THESE SECURITEIS MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
2.6           Communication of Offer.  The offer to issue the Securities was
directly communicated to Consultant by the Company.  At no time was Consultant
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


2.7           Restricted Securities.   Consultant understands that the
Securities have not been registered under the Securities Act of 1933, as
amended, and Consultant will not sell, offer to sell, assign, pledge,
hypothecate or otherwise transfer any of the Securities unless pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or pursuant to a valid exemption from registration.


2.8           No Governmental Review.  Consultant understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.           General Provisions.


3.1           Amendments; Waivers.  This Agreement may be amended only by
agreement in writing of all parties.  No waiver of any provision nor consent to
any exception to the terms of this Agreement shall be effective unless in
writing and signed by the party to be bound and then only to the specific
purpose, extent and instance so provided.


3.2           Entire Agreement.  This Agreement, together with its exhibit,
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
parties in connection therewith.


3.3           Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New Jersey applicable to contracts made and performed in such State.


3.4           Attorneys’ Fees.  Should any action or proceeding be brought to
construe or enforce the terms and conditions of this Agreement or the rights of
the parties hereunder, the losing party shall pay to the prevailing party all
court costs and reasonable attorneys’ fees and costs (at the prevailing party’s
attorneys then current rates) incurred in such action or proceeding.  A party
that voluntarily dismisses an action or proceeding shall be considered a losing
party for purposes of this provision.  Attorneys’ fees incurred in enforcing any
judgment in respect of this Agreement are recoverable as a separate item.  The
preceding sentence is intended to be severable from the other provisions of this
Agreement and to survive any judgment and, to the maximum extent permitted by
law, shall not be deemed merged into any such judgment.


3.5           Receipt of Agreement.  Each of the parties hereto acknowledges
that he has read this Agreement in its entirety and does hereby acknowledge
receipt of a fully executed copy thereof.  A fully executed copy shall be an
original for all purposes, and is a duplicate original.


3.6          Notices.  Any written notice required or permitted to be given
shall be deemed delivered either when personally delivered or when mailed,
registered or certified, postage prepaid with return receipt requested, if to
Consultant, addressed to Consultant at the last residence address of Consultant
as provided by it to the Company from time to time, and if to the Company,
addressed to Company at the last residence address of Company as provided by it
to the Consultant from time to time.


3.7          Severability.  If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any governmental entity, the remaining
provisions of this Agreement to the extent permitted by law shall remain in full
force and effect
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

COMPANY     QUEST MINERALS & MINING CORP.    
By:
    
Eugene Chiaramonte, Jr.
 
President
   
CONSULTANT
 
CLEAR MOUNTAIN ASSOCIATES, LLC
   
By:
    
Eugene Chiaramonte III,
 
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
